        Case 2:18-cv-14144-NJB-MBN Document 29 Filed 02/15/19 Page 1 of 2



                           UNITED STATES DISTRICT COURT

                           EASTERN DISTRICT OF LOUISIANA


    RAY M. NEWTON          *   CIVIL ACTION NO. 18-14144
                           *
 VERSUS                    *   SECTION “G”(5)
                           *
 ST. TAMMANY FIRE DISTRICT *   JUDGE NANNETTE JOLIVETTE
 NO. 12, ET AL.            *   BROWN
                           *
                           *   MAGISTRATE MICHAEL B.
                           *   NORTH
****************************************************

                                   MOTION TO REMAND

         NOW INTO COURT, through undersigned counsel, comes, Plaintiff, Ray M. Newton, who

moves to remand this matter to state court pursuant to 28 U.S.C. § 1447(c) now that his federal

claims have been dismissed.1 As discussed in the attached supporting memorandum, this Court

should follow the “general rule” in this circuit and decline to exercise supplemental jurisdiction

over Newton’s remaining state law claims.

         WHEREFORE, for the foregoing reasons and as set forth in attached supporting

memorandum, Plaintiff prays for an Order granting this Motion to Remand and sending this matter

back to the 22nd Judicial Court for the Parish of St. Tammany.

                                                    RESPECTFULLY SUBMITTED:


                                                    /s/ Stacy R. Palowsky
                                                    STACY R. PALOWSKY (#25203)
                                                    Palowsky Law, LLC
                                                    Mail: 140 Tomahawk Lane
                                                    Covington, LA 70435
                                                    Office: 210 Highway 21


1
    Doc. 26.
      Case 2:18-cv-14144-NJB-MBN Document 29 Filed 02/15/19 Page 2 of 2



                                                      Madisonville, LA 70447
                                                      Telephone: (985) 276-4940
                                                      Facsimile: (985) 590-5230
                                                      Email: spalowsky@palowsky-law.com

                                                      -and-

                                                      PATRICK J. BERRIGAN (#3022)
                                                      Patrick J. Berrigan, APLC
                                                      204 Village Circle, Suite 3
                                                      Slidell, LA 70458
                                                      Telephone: (985) 646-1515
                                                      Facsimile: (985) 646-1212
                                                      Email: Patrickjberr@yahoo.com
                                                      Attorneys for Plaintiff, Ray M. Newton

                                  CERTIFICATE OF SERVICE

       I hereby certify that on the 15th day of February, 2019, a copy of the foregoing pleading

was electronically filed with the Clerk of Court using the CM/ECF system. Notice of this filing

will be sent to all counsel of record by operation of the court’s electronic filing system.



                                               /s/ Stacy R. Palowsky
                                               STACY R. PALOWSKY




                                                  2
